--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.18


VEHICLE ALLOWANCE GUIDELINES




PURPOSE


TVA’s Vehicle Allowance Guidelines were developed to provide an adequate and
cost effective way to reimburse Officers and key managers whose job
responsibilities require extensive business related travel.




EFFECTIVE DATE


The Vehicle Allowance Guidelines will be effective April 1, 2006.




ELIGIBILITY


Officers and key managers who meet one or more of the following requirements are
eligible to receive a vehicle allowance:
•  
Engage in extensive business-related travel during the year (13,000 miles or
more).

•  
Serve in a position that is subject to frequent call-out at any day or hour.

•  
As otherwise approved by the President & COO and CAO & EVP, Administrative
Services.


Vehicle allowances are granted on a “business need” basis and must be approved
jointly by the President and COO and CAO & EVP, Administrative Services.




GUIDELINES


TVA provides a flat-dollar bi-weekly allowance to be used toward the purchase or
lease of a vehicle, operating fees, excess mileage, maintenance, repairs,
accidents and insurance.  This bi-weekly allowance is considered a taxable
benefit and will be subject to withholding and any other applicable
taxes.  Employees who receive a vehicle allowance are eligible to receive
mileage reimbursement for business travel at the same rate established for those
who use their own vehicle in lieu of an “assigned vehicle” (currently 12.5 cents
per mile).  Employees who receive a vehicle allowance shall not use a TVA Wright
Express (WEX) card or Visa Gold card for fuel purchases.


Officers and key managers who receive a vehicle allowance are not eligible to
have a TVA vehicle assigned to them for business related travel.


The following rate schedule serves as a guide to be used when determining
vehicle allowance amounts.




Vehicle Allowance Rate Schedule


 
Positions
 
 
Bi-Weekly
Vehicle
Allowance
 
Annual
Vehicle
Allowance
           
Chief Officers/Executive VPs
 
$450
 
$11,700
 
Nuclear Site VPs/Nuclear Plant Managers
 
$450
 
$11,700
 
Other Officers
 
$350
 
$9,100
 
Key Managers
 
$250
 
$6,500
             


      
        March 22, 2006      
    

 

--------------------------------------------------------------------------------



APPROVAL AUTHORITIES


All vehicle allowances for Officers and key managers, other than for the
President and COO and CAO & EVP, Administrative Services, will be approved
jointly by the President and COO and CAO & EVP, Administrative Services.


Exceptions that fall outside the guidelines will be approved jointly by the
President and COO and CAO & EVP, Administrative Services.




ROLES AND RESPONSIBILITIES


Vice President, Human Resources
•  
Recommends all vehicle allowances to the President and COO and CAO & EVP,
Administrative Services.

•  
Resolves disputes as it affects employees who receive a vehicle allowance.

•  
Implements amendments to the Guidelines to reflect changes in organizational and
reporting authorities.



Compensation and HR Planning
•  
Develops and interprets the Guidelines.

•  
Develops amendments and corresponding changes to processes and procedures
related to the Guidelines.

•  
Conducts periodic reviews of the Guidelines and recommends appropriate changes.



Disbursement Services
•  
Makes appropriate vehicle allowance payments.

•  
Maintains records and supporting documentation applicable to all employees who
receive a vehicle allowance.



      
        March 22, 2006      
    

 
 
